Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the Species of Group XII, which corresponds at least to claims 1, 24, 29, 35, 14, 22, 23, 27, 28, 30, and 31 of the application in the reply filed on 09/30/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 24, 29, 35, 14, 22, 23, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schofield et al (US Pub. No.: 20020167589 A1, hereinafter “Schofield”), in view of Breed et al (US Pat. No.: 6720920 B1, hereinafter “Breed”).

Regarding claim 1, SCHOFIELD discloses a vehicular control system, said vehicular control system  (See abstract, and para. 3, i.e. system to safely carry out a vehicle maneuver, such as a turn or a lane change) comprising: a central control module disposed at a vehicle equipped with said vehicular control system (para 44, 81, warning); 
(col. 48, ln 22-33, i.e. The use of an Ethernet protocol will satisfy the needs of the network, consisting of all threatening vehicles in the vicinity of the subject vehicle. Alternately, a network where the subject vehicle transmits a message to a particular vehicle and waits for a response could be used. From the response time, the relative position of other vehicles can be ascertained which provides one more method of position determination. Thus, the more vehicles that are on the road with the equipped system, the greater accuracy of the overall system and the safer the system becomes, as described above); 
a plurality of image capture sensors disposed at the equipped vehicle (as cited below, i.e. least two side image capture devices 14); 
wherein said plurality of image capture sensors comprises at least (i) a forward viewing (as cited below, para 44, i.e. various view directions, rear view and side views; Breed cited below has specific discloses of such view) image capture sensor disposed behind a windshield of the equipped vehicle and viewing through the windshield at least forward of the equipped vehicle, (ii) a rearward viewing image capture sensor disposed at the equipped vehicle and viewing at least rearward of the equipped vehicle (as cited below, i.e. a rearview vision system; i.e. a center image capture device 16 positioned on the lateral centerline of the vehicle), (iii) a driver-side sideward viewing image capture sensor disposed at a driver side of the equipped vehicle and viewing at least sideward of the driver side of the equipped vehicle (as cited below, i.e. at least two side image capture devices 14) and (iv) a passenger-side sideward viewing image capture sensor disposed at a passenger side of the equipped vehicle and viewing at least sideward of the passenger side of the equipped vehicle (as cited below, i.e. least two side image capture devices 14); 
(para. [0044] Referring now specifically to the drawings, and the illustrative embodiments depicted therein, a vehicle 10, which may be an automobile, a light truck, a sport utility vehicle, a van, a bus, a large truck, or the like includes a rearview vision system, generally illustrated at 12, for providing a driver of the vehicle with a view rearwardly of the vehicle with respect to the direction of travel T of the vehicle (FIG. 1). Vision system 12 includes at least two side image capture devices 14 positioned, respectively, on opposite sides of vehicle 10 and a center image capture device 16 positioned on the lateral centerline of the vehicle. All of the image capture devices are directed generally rearwardly of the vehicle. Rearview vision system 12 additionally includes an image processor 18 for receiving data signals from image capture devices 14, 16 and synthesizing, from the data signals, a composite image 42 which is displayed on a display 20); 
wherein said central control module receives vehicle data (BREED, col. 27, speed data for avoiding railroad crossing collision avoidance) relating to operation of the equipped vehicle; 
wherein, during a driving maneuver of the equipped vehicle, and responsive at least in part to fusion at said central control module of (i) captured image data, (ii) captured radar data and (iii) captured lidar data, a pedestrian present exterior of the equipped vehicle is detected; and 
It is noted Schofield is silent about forward viewing sensor as claimed.
However, Breed discloses the central driver active safety control module (as cited above) a forward viewing sensor, (Breed disclose col. 88, ln 20-45, red light alert by, i.e. forward-looking camera 208, Fig. 16-17); 
all such additional information into the system would probably require a computational method such as Kalman filters, neural networks or a combination thereof and a fuzzy logic system; see citation below of INS or IMU); 
at least one radar sensor (col. 2, ln 55-60, i.e. These various sensors include radar, optical, infrared, ultrasonic, and a variety of other sensors, each of which attempts to solve a particular potential collision event) disposed at the equipped vehicle and sensing exterior the equipped vehicle (i.e. obstacles as cited below.); and sensing forward of the equipped vehicle (per discussion above, for assisting forward viewing of the camera); wherein radar data captured by said at least one radar sensor is provided to and processed at said central control module (as cited above, i.e. processor with fuzzy logic); 
wherein radar data (see citation below sensor of INS or IMU) sensed by said at least one radar sensor is provided to said central control module (i.e. the processor as cited above); 
at least one lidar sensor (as cited above, i.e. light sensor) disposed at the equipped vehicle and sensing forward of the equipped vehicle (assisting forward lights); wherein lidar data captured by said at least one lidar sensor is provided to and processed at said central control module (as cited above, for particular to avoid front collision with object); 
wherein, responsive at least in part to processing at said central control module of received vehicle data, and responsive to said central control module determining that the detected pedestrian constitutes a potentially hazardous driving condition for the equipped vehicle, said central control module controls at least one selected from the group consisting of (i) braking of the equipped vehicle and (ii) steering of the equipped vehicle (see the citation of stopping red light by processing the image from camera, and control the brakes, Fig. 12, col. 86, ln 40-57).


Regarding claim 14, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 1, wherein, responsive at least in part to fusion at said central control module of (i) captured image data, (ii) captured radar data and (iii) captured lidar data, said central control module controls braking of the equipped vehicle (see BREED fusion citation above).

Regarding claim 22, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 1, wherein the received vehicle data comprises at least one selected from the group consisting of (i) vehicle speed data, (ii) vehicle steering data, (iii) vehicle yaw rate data and (iv) vehicle acceleration data (see BREED, fusion citation).

Regarding claim 23, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 1, wherein the received vehicle data comprises (i) vehicle speed data and (ii) vehicle steering data (see Data citation above, i.e. BREED, col. 27 section 5).

Regarding claim 24, SCHOFIELD and BREED, for the same motivation of combination, discloses a vehicular control system (see rejection of claim 1), said vehicular control system comprising: a central control module disposed at a vehicle equipped with said vehicular control system; wherein said central control module comprises at least one data processor (see rejection of claim 1); a camera module disposed at an in-cabin side of a windshield of the equipped vehicle (see BREED citation of the forward viewing camera, which shows it in-cabin side of a windshield location for forward view camera), said 



Regarding claim 28, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 24, wherein the received vehicle data comprises vehicle speed data and vehicle steering data (see BREED, data citation).

Regarding claim 29, SCHOFIELD and BREED, for the same motivation of combination, discloses a vehicular control system, said vehicular control system comprising: a central control module disposed at a vehicle equipped with said vehicular control system (see rejection of claim 1); wherein said central control module comprises at least one data processor (see rejection of claim 1); a camera module disposed at an in-cabin side of a windshield of the equipped vehicle (see rejection of claim 24), said camera module comprising a forward viewing image capture sensor viewing through the windshield at least forward of the equipped vehicle (see rejection of claim 24); wherein said forward viewing image capture sensor comprises an at least 1 Megapixel image capture sensor (see rejection of claim 24); wherein image data captured by said forward viewing image capture sensor is provided to and processed at said central control module; a front radar sensor mounted at a front portion of the equipped vehicle and sensing forward of the equipped vehicle; wherein radar data captured by said front radar sensor is provided to and processed at said central control module; a lidar sensor disposed at the equipped vehicle and sensing forward of the equipped vehicle; wherein said lidar sensor comprises a three-dimensional sensing lidar sensor (see rejection of claim 1); wherein lidar data captured by said lidar sensor is provided to and processed at said central control module; wherein said central control 

Regarding claim 30, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 29, wherein the received vehicle data comprises vehicle yaw rate data (BREED, col. 76, ln 32-38).

Regarding claim 31, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 29, wherein the received vehicle data comprises vehicle acceleration data (BREED, col. 76, ln 32-38).

Regarding claim 35, SCHOFIELD and BREED, for the same motivation of combination, further discloses the vehicular control system of claim 29, wherein, during a driving maneuver of the equipped vehicle, and responsive at least in part to fusion at said central control module of (i) captured image data, (ii) captured radar data and (iii) captured lidar data, a pedestrian exterior of the equipped vehicle is detected (see rejection of claim 1, BREED, fusion citation, AND COL. 30, section 19, pedestrian).

Conclusion
US 7579940 B2 information display mirror system suitable for use in a vehicle includes an interior rearview mirror assembly configured for mounting at an interior portion of a vehicle and having a casing, a mirror support arm and a reflective element. The interior rearview mirror assembly includes 
US 20100139995 A1 mobile robot includes a robot chassis having a forward end, a rearward end and a center of gravity. The robot includes a driven support surface to propel the robot and first articulated arm rotatable about an axis located rearward of the center of gravity of the robot chassis. The arm is pivotable to trail the robot, rotate in a first direction to raise the rearward end of the robot chassis while the driven support surface propels the chassis forward in surmounting an obstacle, and to rotate in a second opposite direction to extend forward beyond the center of gravity of the robot chassis to raise the forward end of the robot chassis and invert the robot endwise.
US 20110063445 A1 surveillance system and method for detecting a foreign object, debris, or damage (FOD) on a runway. The system comprises one or more cameras for capturing images of the runway; and an image processing system for detecting the FOD on the runway based on adaptive image processing of the images captured by the cameras; wherein the surveillance system is adaptively operable for FOD detection under both day and night ambient light conditions without assisted illumination such as infrared or laser illuminators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485